Citation Nr: 9907334	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  93-18 532	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran had verified active service from June 1957 to 
June 1961.  

In April 1970, the Board of Veterans' Appeals (Board) denied 
the veteran's original claim of service connection for 
schizophrenic reaction.  Subsequently, a November 1978 rating 
decision determined that new and material evidence had not 
been submitted sufficient to reopen the previously denied 
claim.  See 38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. § 3.156 
(1998).  The veteran was notified of that decision, he did 
not appeal, and that decision became final.  38 C.F.R. 
§ 3.104 (1998).  

This matter originally came before the Board from an October 
1992 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in New Orleans, Louisiana, that, in 
pertinent part, denied reopening his claim for service 
connection for a mental condition, including schizophrenia.  

In February 1996, the Board remanded the case for procedural 
and evidentiary development.  In pertinent part, a Board 
decision in July 1997 held that new and material evidence had 
been submitted to reopen the claim and remanded the claim for 
evidentiary and procedural development.  

This was to include contacting the veteran to obtain 
information pertaining to alleged periods of military service 
from June 1961 to June 1963, and June 1964 to June 1965.  

The RO was to contact the veteran to determine whether he 
still claimed that he had had active military service from 
June 1961 to June 1963 and additional service in the 
reserves.  In July 1997 the RO requested that the veteran 
provide any such information but the only response was VA 
Form 21-4138, Statement in Support of Claim, received in 
November 1997 drawing attention to that section of page two 
of the July 1997 Board remand.  That portion of the remand 
referred a possible claim for pension benefits to the RO in 
light of alleged military service during a period of war, 
noting that pension benefits had previously been denied by 
the RO because the veteran had no verified wartime active 
duty.  

However, the Board points out the an award of pension 
benefits is predicate upon, in part, a veteran's having had 
90 or more days of active service during a period of war.  
Since the veteran has not cooperated in attempting to verify 
any possible wartime service, he is hereby informed that the 
burden of establishing eligibility for pension benefits on 
the basis of wartime service rests upon his cooperation with 
the RO.  Should he choose to again apply for pension 
benefits, he must cooperate in verifying any alleged wartime 
service.  

The case has now been returned for further appellate 
consideration.  


FINDINGS OF FACTS

1.  The veteran had verified active service from June 1957 to 
June 1961.  

2.  Despite inservice notations of psychiatric symptoms, a 
chronic acquired psychiatric disorder, to included 
schizophrenia (a psychosis), is not demonstrated to be of 
service origin or to have manifested within one year after 
service.  


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
active service, nor did schizophrenia manifest to a 
compensable degree within one year after service discharge.  
38 U.S.C.A. §§ 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the July 1997 Board decision, because the veteran 
has produced new and material evidence, the claim is reopened 
and the Board must evaluate the merits of the claim in light 
of all the evidence, both old and new.  Manio v. Derwinski, 1 
Vet. App. 144, 145-146 (1991).  

Previously, it had been held that once a claim is reopened 
due to the submission of new and material evidence the burden 
is shifted to the Secretary under 38 U.S.C.A. § 5107(a) (West 
1991) to assist the veteran in developing all relevant facts.  
Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990) and Ivey v. 
Derwinski, 2 Vet. App. 320, 322 (1992).  

It has recently been held in Elkins v. West, No. 97-1534, 
slip op. (U.S. Vet. App. Feb. 17, 1999) and Winters v. West, 
No. 97-2180, slip op. at 3 and 4 (U.S. Vet. App. Feb. 17, 
1999) (en banc) (citing Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998)) that, as in this case, if new and material 
evidence is presented and the claim is reopened and it must 
immediately determined whether, based on all the evidence, 
the reopened (not the original) claim is well grounded within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991) (since a 
reopened claim is not necessarily well grounded).  In both 
the determinations of reopening and well groundedness, the 
credibility of the evidence, but not necessarily its 
competence, is presumed if it is not inherently false, 
untrue, or patently incredible, but the full weight of such 
evidence is not assumed.  However, neither the doctrine of 
the resolution of the benefit-of-the-doubt, at 38 U.S.C.A. 
§ 5107(b) nor the duty to assist in obtaining relevant 
evidence, at 38 U.S.C.A. § 5107(a), is applicable.  The full 
credibility of new evidence is assumed, if it is not 
inherently false, untrue, or patently incredible, but the 
full weight of such evidence is not assumed.  

Under 38 U.S.C.A. § 5107(a) a claimant has the burden of 
submitting evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A well 
grounded claim is one which is plausible, i.e., "meritorious 
on its own or capable of substantiation" it need not be 
conclusive but only possible to meet the burden of section 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990.  
"[M]ore that just an allegation" is required, "the statute 
provides that [the claim] must be accompanied by evidence."  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In this 
determination, evidence which is competent is generally 
presumed to be credible.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995) (citing King v. Brown, 5 Vet. App. 19, 21 
(1993)).  The quality and quantity of the evidence required 
depends upon the issue presented and where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
'plausible' or 'possible' is required and not merely lay 
testimony because lay persons are not competent to offer 
medical opinions.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) (citing Murphy, id., and Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992)).  

A well grounded claim for service connection requires medical 
evidence of (1) a current disability; (2) medical or, in 
certain circumstances, lay evidence of incurrence or 
aggravation of a disease or injury in service; and (3) 
medical evidence of nexus between an in-service injury or 
disease and a current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table).  

Where the determinative issue does not require medical 
expertise but is factual in nature, lay testimony may suffice 
to well ground the claim (e.g., recounting of symptoms or, in 
certain circumstances, attesting to in-service incurrence or 
aggravation of a disease or injury).  Lay evidence concerning 
the manifestations of a chronic condition during service or 
within a presumptive period or the continuity of 
symptomatology may suffice.  Caluza, id., Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit, id.).  

Because of inservice notations of psychiatric symptom, the 
current existence of schizophrenia, and a medical opinion of 
a nexus between the two by Dr. Steck, the claim for service 
connection for an acquired psychiatric disorder, to include 
schizophrenia is well grounded.  Although, the RO did not 
address this step of the analysis, because the recent 
caselaw in the matter was rendered after return of the case 
to the Board, there is no prejudice to the veteran in light 
of the favorable ruling on this aspect of the claim.  
Generally see Bernard v. Brown, 4 Vet. App. 384 (1993.  

The Board next addresses whether the duty to assist had been 
fulfilled.  The Board remand in July 1997 was to obtain 
information pertaining to alleged periods of military 
service; obtain records of a private physician who had opined 
that the claimed psychiatric disorder began during active 
service in 1961; conduct a VA psychiatric examination; 
clarify whether the VA RO in New York had any records 
pertaining to the veteran; and to obtain records of private 
and VA hospitals, if any, prior to December 1967.  

On file is information that a search for any service or 
medical records of the veteran at the New York RO was 
negative.  Also, a VA psychiatric examination was conducted 
in May 1998 and two physicians agreed upon the final medical 
opinion reached.  The remainder of the requests in the 1997 
Board remand required the cooperation and assistance of the 
veteran.  However, as noted above, the only response of the 
veteran was to again allude, in VA Form 21-4138 of November 
1997 to his belief in entitlement to pension benefits, 
despite having no verified wartime military service.  

The duty to assist is not a one-way street and when 
requested the veteran must cooperate and nt passively await 
assistance in circumstances where he may or should have 
information that is essential.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) (reconsideration denied, 1 Vet. 
App. 406 (1991)).  Accordingly, it is the judgment of the 
Board that the duty to assist the veteran has been met.  

Background

The examination for entrance into active service in May 1957 
was negative for psychiatric disability.  The veteran was 
seen at a dispensary on one occasion in December 1958 for a 
complaint of a nervous stomach, at which time he reported 
that he had been drinking moderately.  He was advised to 
cease drinking completely.  On examination for service 
separation in May 1961 it was noted that he had had a nervous 
stomach on occasions which had responded to treatment without 
complications or sequelae but a psychiatric evaluation on 
examination for separation was normal.  

The veteran was hospitalized at the Kings County Hospital 
(KCH) in December 1967 and January 1968 and at admission he 
was agitated and disturbed.  He stated that he might kill 
someone.  The diagnosis was paranoid schizophrenic reaction.  
He was transferred to the Kings Park State Hospital (KPSH) 
where he was hospitalized from January to March 1968.  

Records of the January to March 1968 hospitalization at the 
KPSH reflect that during service the veteran had been 
stationed for 15 months near the North Pole in semi-
isolation.  He had sustained a type of whip-lash injury in a 
vehicular accident in July 1966 and had been hospitalized at 
a VA hospitalization in Brooklyn for neck and back pain 
stemming from that accident, in December 1967 during which 
time he jokingly stated he might kill someone, where upon he 
had been transferred to the KCH (and from KCH to the KPSH).  
He currently denied having hallucinations, delusions, or 
ideas of reference and persecution.  The diagnosis was 
paranoid schizophrenia. 

VA clinical records of September to November 1968 reflect 
that in September 1968 the veteran reported having been seen 
by a psychiatrist but not having been hospitalized for 
psychiatric disability during service.  

A January 1969 report of Alvin Cohen, M.D. of an October 1968 
evaluation notes that the veteran had four years of military 
service.  Following a post service vehicular accident in 1966 
he had done "fair to poor" until he developed symptoms in 
1967 which necessitated hospitalization in 1968.  On mental 
status examination there was evidence of delusions and 
paranoid ideations.  The diagnosis was chronic 
undifferentiated schizophrenic reaction which had been 
chronic and present in severe form in December 1967.  

On VA psychiatric examination in November 1968 the veteran 
related having had a nervous condition which allegedly dated 
back to military service in 1959 when he had been anxious and 
depressed in Labrador.  He reportedly had consulted a 
psychiatrist on an out-patient basis upon return to the 
continental United States.  In 1964 and 1965 he had worked in 
a National Guard Unit.  The diagnosis was chronic 
undifferentiated schizophrenia, in partial remission.  One 
month prior to the current examination he had been 
hospitalized at the Charity Hospital for depression.  

VA outpatient treatment (VAOPT) records of October 1969 to 
January 1970 reflect that the veteran had delusional ideas 
about his neighbors and had begun hearing auditory 
hallucinations.  

In December 1969 Charles Steck, M.D., a staff psychiatrist at 
Touro Community Mental Health Clinic noted the veteran's 
symptomatology, which included delusional ideas and auditory 
hallucinations, and his treatment at a VA hospital.  He 
opined, based upon "the record," that the veteran "has had 
a paranoid, schizophrenic illness which began when he was in 
the service -- approximately 1961.  It seemed that this is a 
service- connected disability, and he is entitled to all 
rights, etc." 

During VA hospitalization in June and July 1975 for 
hallucinations the veteran related that he began to feel 
nervous after an automobile accident in 1966, and began to 
hear voices at some later date.  The diagnosis was paranoid 
schizophrenia.  

Private medical records from the East Louisiana State 
Hospital reflect the veteran's hospitalization for paranoid 
schizophrenia from March 1977 to March 1978 after being found 
not guilty of aggravated battery by reason of insanity.  The 
veteran reported having had schizophrenia since 1968.  

VA clinical records of 1992 and 1993 reflect the veteran's 
hospitalization and treatment for schizophrenia and history 
of abuse of alcohol and cocaine.  

In August 1993 the Board of Veterans' Appeals Travel Board 
(Travel Board) conducted a hearing, but the tape and 
transcript of that hearing have been lost.  

Following remand of the case in February 1996, records 
pertaining to an award of SSA disability benefits were 
obtained and included the January 1969 letter of Alvin Cohen, 
M.D. and the December 1969 letter from Charles G. Steck, M.D. 
and VA clinical records.  

On VA psychiatric examination by a board of two psychiatrists 
in May 1998, conducted pursuant to the Board's July 1997 
remand, it was noted that the veteran was, and for the last 
seven years had been, incarcerated.  On mental status 
examination he was alert and oriented but had delusions about 
Satan harassing him throughout his life.  He made good eye 
contact and demonstrated no pressure of speech.  The 
diagnosis was chronic paranoid schizophrenia.  His global 
assessment of functioning was 45.  It was stated that there 
was no evidence in the veteran's chart that his current 
psychiatric disorder had its onset during active military 
service.  It was noted that he reported that his psychiatric 
disorder began when "my nerves were scattered by Agent 
Orange in 1961" but that there was no evidence in the claim 
file of any such incident.  

It was noted that Dr. Steck's December 1969 letter clearly 
described a situation consistent with paranoid schizophrenia, 
the diagnosis rendered by Dr. Steck.  The two psychiatrists 
opined that the veteran had chronic paranoid schizophrenia 
and that, his description of being harmed by Agent Orange to 
the contrary, there was no evidence that his schizophrenia 
began while he was in military service.  

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  Generally, to establish 
service connection there must be medical evidence of a 
current disability, see Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see 
also Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
(expressly adopting definition of well- grounded claim set 
forth in Caluza, supra), petition for cert. filed, No. 97-
7373 (Jan. 5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Positive medical 
evidence of nexus may be rebutted, in an appropriate case, by 
medical evidence that demonstrates the significance of a lack 
of continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  An alternative method, under 38 
C.F.R. § 3.303(b), is that there may be a "chronic" disease, 
including a psychosis, such as schizophrenia, which (1) 
manifests and is identified as such in service (or under 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 and 38 C.F.R. §§ 3.307, 
3.309 develops to a degree of 10 percent or more within one 
year from discharge from a period of service of 90 days or 
more, even if there is no inservice evidence thereof) and the 
same condition currently exists; or (2) a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

The veteran's single complaint of a nervous stomach during 
service was associated with the consumption of alcohol and 
there is no evidence that the complaint at service discharge 
refers to anything other than this single and isolated 
episode.  Thereafter, there is no contemporaneous clinical 
evidence of psychiatric disability nor contemporaneous 
evidence of subjective complaints of a psychiatric nature 
until at least six years after service.  

There veteran has at one time opined that his psychiatric 
disability stemmed from a post service accident.  Even if 
true, this would not serve as a basis for concluding that his 
psychiatric disorder is of service onset.  However, the 
veteran is not competent to render a medical opinion as to 
the etiology of any psychiatric disability that he now may 
have inasmuch as he lack the education and training which is 
necessary for such competence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  

The veteran has more recently attempted to attribute his 
psychiatric disability to alleged inservice exposure to Agent 
Orange.  Under 38 C.F.R. § 3.307(a)(6)(iii) (1998):

A veteran who, during active military [] service, 
served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 
1975 and has a disease listed at [38 C.F.R.] 
§ 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  

However, not only is psychiatric disability not listed at 38 
C.F.R. § 3.309(e) as a disease presumptively attributable to 
inservice exposure to an herbicide, including Agent Orange, 
but the veteran's verified military service ended after the 
commencement of the presumptive time period.  Also, there is 
no evidence that he ever served in the Republic of Vietnam or 
that he was otherwise exposed to Agent Orange or any other 
herbicide.  

Essentially, a chronic psychiatric disability is not shown 
prior to, at most, December 1967, a time more than six years 
after service discharge.  One private physician has opined 
that from "the record" the veteran's paranoid schizophrenia 
began during military service in approximately 1961.  
However, there is no indication of what may have composed 
"the record" before that physician nor any indication how 
the physician arrived at his opinion.  In other words, there 
does not appear to be any significant fact, symptom, sign or 
finding upon which that physician rendered his opinion.  Dr. 
Cohen only states that schizophrenia had been present, in 
chronic form, since December 1967 but did not opinion as to 
when the psychosis had its onset.  

The Board is not bound by a bald opinion which has no factual 
foundation in the record.  On the other hand, the two VA 
psychiatrists in 1998 specifically noted the opinion of Dr. 
Steck and, yet, reached a contrary conclusion.  The opinion 
of two VA psychiatrists in 1998 was precisely that there was 
no evidence in the veteran's chart that the current 
schizophrenia had its onset during service.  It was also 
noted at that time that the veteran related having been 
hospitalized for the first time for psychiatric disability a 
number of years after his verified military service.  

Accordingly, the Board finds the opinions of the two VA 
psychiatrists in 1998 to be more persuasive than the bare 
conclusion reached by Dr. Steck.  Thus, absent evidence of a 
chronic psychiatric illness during service as well as 
persuasive and competent medical evidence of a nexus between 
military service and the veteran's current schizophrenia, 
service connection for a psychiatric disorder is not 
warranted.  

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  In this case, for the 
foregoing reasons and bases, the preponderance of the evidence 
is against the claim and, thus, there is no doubt to be 
resolved in favor of the veteran.  

ORDER

Service connection an acquired psychiatric disorder, to 
include schizophrenia, is denied.  


		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

